                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

ARTHUR FERRO,

           Plaintiff,

v.                                                                                 No. 18-cv-0223 GJF/SMV

BOARD OF COUNTY COMMISSIONERS
OF CURRY COUNTY and KENNETH LACEY,1

           Defendants.

                             AMENDED INITIAL SCHEDULING ORDER

           This case is assigned to me for scheduling, case management, discovery, and all

non-dispositive motions. Both the Federal Rules of Civil Procedure, as amended, as well as the

Local Rules of the Court apply to this lawsuit. Civility and professionalism are required of counsel.

Counsel must read and comply with “A Lawyer’s Creed of Professionalism of the State Bar of

New Mexico.”

           The parties, appearing through counsel or pro se, must “meet and confer” no later than

January 29, 2019, to formulate an amended Provisional Discovery Plan. Fed R. Civ. P. 26(f). At

the meet-and-confer session, the parties must discuss: (1) the nature and bases of their claims and

defenses; (2) the possibility of a prompt resolution or settlement; (3) completing initial disclosures

as required by Rule 26(a)(1), if they have not already been completed; (4) preserving discoverable

information; and, (5) the formulation of an amended provisional discovery plan. Fed. R. Civ.

P. 26(a)(1), (f). In formulating their amended provisional discovery plan, counsel and pro se

parties should meaningfully discuss: (i) the subjects on which discovery may be needed, when


1
    Defendant Lacey was dismissed with prejudice on January 10, 2019. [Doc. 72].
discovery should be completed, and whether discovery should be conducted in phases or limited

to particular issues; (ii) the disclosure, discovery, and preservation of electronically stored

information, including the form(s) in which it should be produced; (iii) any claims of privilege or

confidentiality of materials, including exploring whether the parties can agree on a procedure to

assert these claims and whether they will ask the Court to include any agreement in an order;

(iv) whether any changes should be sought to the limitations on discovery imposed by the Federal

Rules of Civil Procedure or the Local Civil Rules; and (v) the facts and the law governing the case

to which the parties are willing to stipulate.

       Initial disclosures under Rule 26(a)(1) should be complete. See [Doc. 12]. The parties

should be prepared to explain how they have fully complied with their obligations under

Rule 26(a)(1) at the Rule 16 initial scheduling conference.

       The parties will cooperate in preparing an amended Joint Status Report and Provisional

Discovery Plan (“JSR”), following the sample JSR available at the Court’s web site. The parties

are to fill in the blanks for proposed dates, bearing in mind that the time allowed for discovery is

generally 120 to 180 days from the date of the Rule 16 initial scheduling conference. Plaintiff (or

Defendant in removed cases) is responsible for filing the JSR by February 8, 2019.

       The Court will determine actual case management deadlines after considering the parties’

requests. Parties may not modify case management deadlines on their own. Good cause must be

shown and the Court’s express and written approval obtained for any modification of the dates in

the Scheduling Order.

       A Rule 16 initial scheduling conference will be held by telephone on February 12, 2019,

at 9:30 a.m.     The parties must call the Court’s AT&T Conference Line, (888) 363-4734



                                                 2
(access code: 4382538), to connect to the proceedings. At the conference, counsel and any pro se

parties must be prepared to discuss their JSR; all claims and defenses; initial disclosures; discovery

requests and scheduling; issues relating to the disclosure, discovery, and preservation of

electronically stored information; the timing of expert disclosures and reports under

Rule 26(a)(2);2 and the use of scientific evidence and whether it is anticipated that a Daubert3

hearing will be needed. We will also discuss settlement prospects, alternative dispute resolution

possibilities, and consideration of consent pursuant to 28 U.S.C. § 636(c). Lead counsel and parties

appearing pro se must participate unless excused by the Court. Parties represented by counsel

need not attend.

           Pre-trial practice in this case shall be in accordance with the foregoing.

           IT IS THEREFORE ORDERED that the deadlines shall be as follows:

Meet and Confer by:                                                             January 29, 2019

Amended JSR filed by:                                                           February 8, 2019

Telephonic Rule 16 Initial Scheduling Conference:                               February 12, 2019,
                                                                                at 9:30 a.m.



                                                                       ______________________________
                                                                       STEPHAN M. VIDMAR
                                                                       United States Magistrate Judge


2
  In preparing the JSR, counsel should be familiar with the Rule 26 requirements concerning disclosure of expert
testimony for witnesses who do not provide a written report. See Fed. R. Civ. P. 26(a)(2)(C). Summary disclosures
are, under certain circumstances, required of treating physicians. Farris v. Intel Corp., 493 F. Supp. 2d 1174, 1180
(D.N.M. 2007) (Treating physicians who do not submit Rule 26 expert reports may only testify “based on . . . personal
knowledge and observations obtained during [the] course of care and treatment[.]”); Blodgett v. United States, No.
2:06-CV-00565 DAK, 2008 WL 1944011, at *5 (D. Utah May 1, 2008) (“[T]reating physicians not disclosed as
experts are limited to testimony based on personal knowledge and may not testify beyond their treatment of a
patient.”).

3
    See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 590–92 (1993).

                                                         3
